DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5, and 7 are objected to because of the following informalities. Appropriate correction is required.
Regarding claim 1: The last line recites “between generator and converter”, this is not proper English and requires an article with proper antecedent basis. 
Regarding claim 2: Line 2 recite “have”, this should recite “has”. 
Regarding claim 5: Lines 2-3 recites “between generator and converter”, this is not proper English and requires an article with proper antecedent basis.
Regarding claim 7: Lines 1-2 recite “made of electrical sheet”, this is not proper English. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Line 1 recites “in particular”, this is narrative and it is unclear sure if the limitation following is required by the claim. 
Regarding claim 5: Lines 1-2 recites “the neutral conductor”, there is insufficient antecedent basis for this limitation in the claim. 
The last line recites “the series resistance”, there is insufficient antecedent basis for the limitation in the claim. 
Regarding claim 6: Line 2 recites “some areas”, it is unclear what exactly is encompassed by the non-technical term “some areas”. 
Regarding claim 9: Line 1 recites “the at least one series resistance”, there is insufficient antecedent basis for this limitation in the claim.
Line 2 recites “optionally”, this is alternative and it is not sure if the limitation following is required by the claim. 
Line 2 recites “its”, this generic placeholder needs to specifically recite the limitation being referred to. 
Regarding claim 10: The last line recites “preferably”, this is alternative and it is not sure if the limitation following is required by the claim. 
Regarding claim 12: Line 1 recites “in particular”, this is narrative and it is unclear sure if the limitation following is required by the claim
The remaining claims are rejected due to their dependency to a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik (US 2015/0308412), in view of Escobar et al. (“Escobar”; US 2013/0329471).
Regarding claim 1: Zagrodnik discloses a device for generating electrical energy (Fig. 2), in particular a wind turbine (Fig. 1), comprising: 
at least one generator (152), wherein the generator provides electrical energy via multi- phase (150), machine-side connection means (154) and is connected to at least one converter (160) having a DC link (164) via the multi-phase, machine-side connection means (Fig. 2); 
wherein means for attenuating at least one series resonance of the machine-side connection means (paragraph 0035, 184, 186, 188).
Zagrodnik does not explicitly disclose means for attenuating at least one series resonance in the zero sequence are provided between generator and converter.
However, Escobar discloses means (12) for attenuating at least one series resonance in the zero sequence (paragraph 0030) provided between the generator (13) and the converter (16; note, while 13 is a grid, Escobar teaches means to attenuate harmonics in the zero-sequence in an AC system, the skilled artisan would appreciate that the means can be located between the generator and the converter of Zagrodnik).
 	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the machine-side connection 
Regarding claim 2: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence, Zagrodnik further discloses the means have at least one magnetically coupled series resistance (200, Fig. 4a inherently imparts a magnetic resistance) effective for the connection means.
Regarding claim 4: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, Zagrodnik further discloses the at least one magnetically coupled series resistance of the connection means is coupled by means of at least one magnetic core (paragraph 0034).
Regarding claim 5: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, Zagrodnik further discloses the at least one magnetic core surrounds the neutral conductor of the connection means between converter for the magnetic coupling of the series resistance (200, Fig. 4a, as this is applicable to all conductors).
Regarding claim 6: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, Zagrodnik further discloses the neutral conductor of the machine-side connection means is designed at least in some areas as cables and/or busbars and wherein the at least one magnetic core is arranged in at least one of these areas (as shown in Fig. 4a).
Regarding claim 7: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, 
Regarding claim 8: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, Zagrodnik further discloses the at least one magnetic core is made of soft magnetic full material (paragraph 0069), preferably ferrite, wherein the at least one magnetic core has at least one coil, the winding connections of which are connected to one another by means of at least one series resistance (the cores may be stacked in series, paragraph 0069).
Regarding claim 9: Zagrodnik further discloses the at least one series resistance is arranged on cooling means (paragraph 0039) and can optionally be variably adjusted in terms of its resistance value (paragraph 0070).
Regarding claim 10: Zagrodnik modified by Escobar discloses the means for attenuating the series resonance in the zero sequence of the machine-side connection, but do not explicitly disclose the machine-side connection means are dimensioned such that the series resonance of the connection means in the zero sequence occurs below 500 kHz, preferably below 150 kHz.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11: Zagrodnik discloses the device is a wind turbine (Fig. 1), wherein the wind turbine as a generator has a double-fed asynchronous machine or a synchronous generator (paragraph 0048).
Regarding claim 12: Zagrodnik modified by Escobar discloses a method for operating a device for generating electrical energy, in particular a wind turbine according to claim 1, Zagrodnik further discloses the steps of:
determining at least one series resonance of the connection means between generator and converter (via 184, 186, 188), 
determining a series resistance for attenuating this series resonance depending on the series resonance determined, and 
magnetically coupling this series resistance into the zero sequence (paragraph 0070).
Zagrodnik does not explicitly disclose at least one series resonance in the zero sequence of the machine-side connection means between generator and converter. 
However, Escobar discloses at least one series resonance in the zero sequence of the machine-side connection means between generator and converter (16; note, while 13 is a grid, Escobar teaches means to attenuate harmonics in the zero-sequence in an AC system, the skilled artisan would appreciate that the means can be located between the generator and the converter of Zagrodnik).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik and Escobar as applied to claim 2 above, and further in view of (Electrical Tutorial about Series Resonance Circuits; “Electronics-Tutorials”; Document attached in file).

    PNG
    media_image1.png
    66
    97
    media_image1.png
    Greyscale
Regarding claim 3: Zagrodnik modified by Escobar discloses the at least one magnetically coupled series resistance in the zero sequence, but does not explicitly disclose has an electrical resistance R for which the following applies (Eq 1): 

 wherein L is the inductance and C is the capacitance of the machine-side connection means between generator and converter and d is the proportionality factor of the attenuation, and the following applies for d: 0.25 ≤ d ≤ 1.8.
However, Electronics-Tutorials teaches that the equation for the Quality Factor (Q) is: 
                
                    Q
                    =
                    
                        
                            1
                        
                        
                            R
                        
                    
                    *
                    
                        
                            
                                L
                            
                            
                                C
                            
                        
                    
                
            
This means the Resistance, R is: 
	                
                    R
                    =
                    
                        
                            1
                        
                        
                            Q
                        
                    
                    *
                    
                        
                            
                                L
                            
                            
                                C
                            
                        
                    
                
            
In other words, d is equal 1/Q.  Further, 1/Q is a constant and thus, known, and it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the resistance be the equation claimed as it is a common equation for a series resonant circuit and to have the constant d be in the range claimed in order to optimize the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832